Citation Nr: 0510827	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of cold injury with peripheral neuropathy of the right lower 
extremity, currently assigned a 30 percent evaluation.

2.  Entitlement to a higher initial evaluation for residuals 
of cold injury with peripheral neuropathy of the left lower 
extremity, currently assigned a 30 percent evaluation.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than August 31, 
2001, for the grant of service connection for residuals of 
cold injury with peripheral neuropathy of both lower 
extremities.  




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of September 2002, which granted service connection for 
residuals of cold injury with peripheral neuropathy of both 
lower extremities, and assigned a 30 percent evaluation for 
each lower extremity, effective August 31, 2001; and March 
2003, which denied a TDIU rating.  In March 2005, the 
appellant appeared at a videoconference hearing held before 
the undersigned.  


FINDINGS OF FACT

1.  Residuals of cold injury with peripheral neuropathy of 
the right lower extremity is manifested by pain, 
paresthesias, diminished vibratory sense, abnormal toenails,  
and osteopenia, without tissue loss, color changes, 
hyperhidrosis, foot drop, or limitation of motion involving 
the foot or toes.  

2.  Residuals of cold injury with peripheral neuropathy of 
the left lower extremity is manifested by pain, paresthesias, 
diminished vibratory sense, abnormal toenails,  and 
osteopenia, without tissue loss, color changes, 
hyperhidrosis, foot drop, or limitation of motion involving 
the foot or toes.  

3.  The veteran's service-connected residuals of cold injury 
with peripheral neuropathy of both lower extremities, with a 
combined evaluation of 60 percent, preclude gainful 
employment.

4.  The veteran's claim for service connection for cold 
injury residuals was received on August 31, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
rating for residuals of cold injury with peripheral 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2004).  

2.  The criteria for an evaluation in excess of 30 percent 
rating for residuals of cold injury with peripheral 
neuropathy of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2004).  

3.  The criteria for a TDIU rating have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2004).

4.  The criteria for an effective date earlier than August 
31, 2001 for service connection for residuals of cold injury 
with peripheral neuropathy of both lower extremities have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Ratings For Cold Injury Residuals of Both Lower 
Extremities

The veteran contends that he is totally disabled due to cold 
injury residuals.  He states that he has to use a wheelchair 
to ambulate due to his service-connected condition, and 
suffers from constant pain, burning, and tingling in the 
lower extremities.  

Service connection for residuals of cold injury with 
peripheral neuropathy of both lower extremities was granted 
by rating decision dated in September 2002, effective in 
August 2001, with a 30 percent rating assigned for each lower 
extremity, under Diagnostic Code 7122.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Diagnostic Code 7122 provides a rating maximum of 30 percent 
for cold injury residuals, with pain, numbness, cold 
sensitivity, or arthralgia, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
pain, numbness, cold sensitivity, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or osteoarthritis) of 
affected parts.  38 C.F.R. § 4.104, Code 7122.  No higher 
rating is assignable for cold injury residuals under Code 
7122.  Each affected part (hand, foot, ear, nose) will be 
evaluated separately and the ratings be combined, if 
appropriate, in accordance with 38 C.F.R. §§ 4.25 and 4.26.  
38 C.F.R. § 4.104, Code 7122, Note (2).  Thus, the veteran's 
30 percent evaluation for each lower extremity is the maximum 
rating provided under Diagnostic Code 7122.  

Amputations of fingers or toes and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy should be separately evaluated under 
other diagnostic codes.  Other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., are rated 
separately unless they are used to support an evaluation 
under Code 7122.  38 C.F.R. § 4.104, Code 7122, Note (1).  
Nevertheless, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 3.14 (2004); See Esteban v. Brown, 6 Vet.App. 
259, 262 (1994).  

The medical evidence of record, including a VA examination 
report dated in August 2002, and VA treatment records dated 
from July 2001 to September 2004, shows that the veteran 
suffers from multiple medical conditions, in addition to his 
service-connected residuals of cold injury with peripheral 
neuropathy of both lower extremities.  Significantly, he 
suffers from severe peripheral vascular disease of the lower 
extremities, for which service connection has been denied.  
The VA examination in August 2002 disclosed nail 
abnormalities and X-ray evidence of osteopenia.  Tissue loss, 
color changes, or hyperhidrosis (the feet were dry on 
examination) were not shown.  Light touch and pinprick 
sensation were intact, although vibration was diminished at 
the level of the medial malleoli.  The veteran also 
complained of pain, numbness, burning sensation, and tingling 
in his feet, as well as cold sensitivity.  

Paralysis of the external popliteal nerve (common peroneal) 
contemplates a 40 percent evaluation when there is complete 
paralysis, with foot drop and slight droop of first phalanges 
of all toes, an inability to dorsiflex the foot, extension of 
proximal phalanges of toes is lost, abduction is lost, 
adduction is weakened, and anesthesia covers the entire 
dorsum of foot and toes.  Incomplete paralysis (Diagnostic 
Code 8521), neuritis, or neuralgia (Diagnostic Codes 8621 and 
8721) is rated as mild (10 percent); moderate (20 percent); 
or severe (30 percent).  38 C.F.R. § 4.124a, Diagnostic Code 
8521 (2004).

Paralysis, neuritis, or neuralgia of the anterior tibial 
(deep peroneal) nerve is evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8523, 8623, 8723 (2004).  Complete paralysis 
with lost dorsal flexion is rated at 30 percent.  Incomplete 
paralysis, neuritis, or neuralgia is rated 10, 20, or 30 
percent, depending on the level of severity (mild, moderate, 
or severe).  

The symptoms of pain, numbness, cold sensitivity, and locally 
impaired sensation are contemplated by the 30 percent rating 
currently in effect, under Diagnostic Code 7122.  Thus, a 
separate rating for peripheral neuropathy, based on such 
symptoms is not warranted.  The evidence does not show any 
other symptoms, such as the foot motion limitations described 
in the rating criteria.  For example, a podiatry evaluation 
in March 2004 disclosed range of motion within normal limits 
and without pain.  Therefore, a separate rating for 
peripheral neuropathy is not warranted.  

Thus, the veteran's residuals of cold injury with peripheral 
neuropathy of both lower extremities do not exceed the 
criteria for a 30 percent rating, for either extremity.  
There are no distinct periods of time, since the effective 
date of service connection, during which the disability would 
warrant a higher rating than assigned.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the preponderance of the 
evidence is against the claim for a higher rating for 
residuals of cold injury with peripheral neuropathy of both 
lower extremities, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

II.  TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  

The veteran is service-connected for residuals of cold injury 
with peripheral neuropathy of both lower extremities, each 
assigned a 30 percent evaluation.  With the application of 
the bilateral factor, his combined evaluation is 60 percent.  
See 38 C.F.R. §§ 4.25, 4.26 (2004).  Since bilateral 
disabilities of paired extremities are considered a single 
disability, the veteran meets the schedular requirements for 
consideration of a TDIU rating.  See 38 C.F.R. § 4.16(a).  

The medical evidence of record, including a VA examination 
report dated in August 2002, and VA treatment records dated 
from July 2001 to September 2004, shows that the veteran 
suffers from multiple serious medical conditions, including 
dementia, coronary artery disease, chronic obstructive 
pulmonary disease, and diabetes mellitus.  In addition, he 
suffers from severe peripheral vascular disease of the lower 
extremities, for which service connection has been denied.  

The veteran is clearly permanently and totally disabled; 
indeed, he has been in receipt of a permanent and total 
disability rating for pension purposes since 1965, for non-
service-connected conditions.  In addition, he is of advanced 
age (he is now 80 years old).  However, in determining 
whether the veteran is entitled to a TDIU rating, neither 
non-service-connected disabilities nor advancing age may be 
considered.  38 C.F.R. §§ 4.16(a), 4.19.  

Instead, the question for consideration is whether the 
veteran's service-connected disabilities, alone, render him 
incapable of substantial gainful employment. 38 C.F.R. § 
4.16(a).  The evidence indicates the veteran has a 7th grade 
education, and his employment experience was primarily as a 
laborer; he last worked in the 1960's.  Currently, he can 
only ambulate briefly, and uses a wheelchair.  While there is 
some evidence that the wheelchair was provided because of his 
non-service-connected peripheral vascular disease with 
claudication, the extensive medical records on file do not 
clearly differentiate the symptomatology, other than to 
associate the claudication with the vascular disease.  The 
pain, numbness, burning sensation, tingling, cold 
sensitivity, and reduced vibratory sense have been evaluated 
as part of the service-connected disability picture.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Given the mobility problems posed by the service-connected 
condition, his service-connected disabilities alone might 
well render it impossible to obtain and retain a job 
involving manual labor, for which he is qualified by reason 
of past education and work experience.  The evidence appears 
about evenly divided on the question of whether the veteran's 
service-connected residuals of cold injury with peripheral 
neuropathy of both lower extremities alone (to the exclusion 
of the adverse effects of age and non-service-connected 
conditions) now prevent gainful employment.  Under such 
circumstances, he is to be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the Board finds that service-connected 
cold injury residuals preclude gainful employment.  The 
requirements for a TDIU rating are met, and such benefit is 
granted.

III.  Earlier Effective Date

The veteran contends that he filed a claim for service 
connection for cold injury residuals prior to August 2001, 
and, therefore, the effective date should be earlier.  

The effective date for a grant of service connection is the 
day after separation from service or day entitlement arose, 
if a claim is received within one year of separation from 
service, otherwise the date of receipt of claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  If the grant is based 
on a claim which has been finally denied and subsequently 
reopened by the submission of new and material evidence, the 
effective date is the date of receipt of the new claim, or 
the day entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).  

The veteran's initial compensation claim, received in 
January 1949, included a claim for service connection for a 
disability of the feet.  However, even assuming this 
reference to the feet could be construed as including cold 
injury residuals, the claim was denied by the RO in May 
1949, and the veteran did not appeal the determination; 
accordingly, it is final.  See 38 U.S.C.A. § 7105.  The file 
does not contain any other correspondence from the veteran 
that could be construed as a claim for service connection 
for residuals of cold injury or peripheral neuropathy of the 
extremities prior to the claim dated August 28, 2001, and 
received August 31, 2001.  The veteran has not pointed to 
any specific evidence of a prior claim.  A claim must be 
filed in order for a benefit to accrue.  38 U.S.C. § 5101(a); 
Jones v. West, 136 F.3d 1296, 1299 (1998).  Thus, the 
effective date for service connection for residuals of cold 
injury with peripheral neuropathy of both lower extremities 
may be no earlier than the date the claim was received by 
the VA, on August 31, 2001.  

For the foregoing reasons, the preponderance of the evidence 
is against an effective date earlier than August 31, 2001, 
for the grant of service connection for residuals of cold 
injury with peripheral neuropathy of both lower extremities.  
The benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra.   

IV.  The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  In order to comply with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), the notice to the veteran must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant 's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Court 
stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a letter dated in September 2001, prior to the December 
2001 rating action on appeal, the RO informed the veteran of 
the evidence necessary to substantiate his service connection 
claims, and of his and VA's respective obligations to obtain 
specified different types of evidence.  In December 2001, the 
service connection claim for cold injury residuals was 
granted; the veteran's appeal of the rating assigned and the 
effective date are "downstream" issue from that of 
entitlement to service connection.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  VA's General Counsel has held that VA is 
not required to provide separate 38 U.S.C.A. § 5103(a) notice 
with regard to "downstream" issues, where the notice was 
provided in connection with the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The Board is bound by the General 
Counsel's holding.  38 U.S.C.A. § 7104(c) (West 2002).  
Nevertheless, in letters dated in December 2003 and May 2004, 
the RO informed the veteran of the evidence necessary to 
substantiate his higher rating and earlier effective date 
claims, and of his and VA's respective obligations to obtain 
specified different types of evidence.  The May 2004 letter 
asked the veteran to submit any evidence in his possession 
pertaining to the claim.  In a letter dated in February 2003, 
similar information was provided regarding the TDIU claim.  

The May 2003 statement of the case, and October 2004 
supplemental statement of the case informed the veteran more 
specifically of the reasons for the denial of his claims, the 
relevant law and regulations, and the evidence upon which the 
decisions were based.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Service medical records have been 
received, and VA and private treatment records have been 
obtained, and an examination was provided.  The veteran 
testified at a videoconference hearing before the undersigned 
in March 2005.  At that time, it was indicated by the veteran 
that we have all available medical records.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

A rating higher than 30 percent for residuals of cold injury 
with peripheral neuropathy of the right lower extremity is 
denied.

A rating higher than 30 percent for residuals of cold injury 
with peripheral neuropathy of the left lower extremity is 
denied.

A TDIU rating is granted.

An effective date earlier than August 31, 2001 for the grant 
of service connection for residuals of cold injury with 
peripheral neuropathy of both lower extremities is denied.


	                        
____________________________________________
	JOHN C. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


